Dwayne Nelson, defendant-appellee, was indicted for trafficking in drugs under R.C. 2925.03, drug abuse under R.C. 2925.11, and possessing criminal tools under R.C. 2923.24. The trial court granted Nelson's motion to suppress by reasoning that the police lacked probable cause to arrest Nelson. We affirm the trial court's order for the reasons contained herein.
Detective Richard Campbell, the arresting officer, testified at the hearing on the motion to suppress that he and other detectives arrived in front of an apartment in a high crime area on October 21, 1989, at about 8:00 p.m. Campbell testified that he observed a group of about eight to ten people standing in front of the apartment. He stated that he saw a movement of hands but did not see anything exchanged. As Campbell and the other officers arrived, the group dispersed. Campbell stated that he pursued Nelson and a female down a nearby alley.
Upon entering the alley, Campbell and his partner climbed the rear stairway of the apartment building and discovered Nelson lying against the building in a puddle of water on the third floor porch. The female juvenile was crouched in the corner of the porch several feet away from Nelson.
Campbell asked Nelson and the juvenile what they were doing and they both responded that they were having an argument. Campbell handcuffed the two because he suspected drug activity. Thereafter, Campbell looked *Page 508 
around the porch and discovered a vial on the floor containing crack cocaine and a small plastic bag containing crushed cocaine. The name on the label of the vial was "Theresa Smith," who was down the hall in the same apartment complex.
The trial court determined that the police lacked probable cause to arrest Nelson when they handcuffed him. Accordingly, the search and discovery of drugs following such arrest was improper. We agree with the trial court's determination.
Probable cause exists when the arresting officer has sufficient information to warrant a prudent man in believing that a felony has been or is being committed and that it has been or is being committed by the accused. Henry v. UnitedStates (1959), 361 U.S. 98, 80 S. Ct. 168, 4 L. Ed. 2d 134;Brinegar v. United States (1949), 338 U.S. 160, 69 S. Ct. 1302,93 L. Ed. 1879; State v. Hill (1977), 52 Ohio App. 2d 393, 6 O.O.3d 436, 370 N.E.2d 775.
Campbell's observations of Nelson did not warrant a prudent man in believing a felony was in progress. Campbell stated that he observed a group of people standing in front of an apartment in a high crime area. He observed the movement of hands without anything being exchanged. Upon the police's arrival, the group dispersed and Nelson was found sitting in a puddle on the third floor porch. Nelson and the female juvenile told Campbell that they had been engaged in an argument. Nelson's behavior did not give rise to a reasonable inference that he was a participant in a felony. Sibron v. New York (1968), 392 U.S. 40, 88 S. Ct. 1889,20 L. Ed. 2d 917. Based on the totality of the circumstances, we find that Campbell did not have probable cause to believe Nelson was committing or had committed a drug offense. As a result, the discovery of drugs subsequent to such arrest was improper. WongSun v. United States (1963), 371 U.S. 471, 83 S. Ct. 407,9 L. Ed. 2d 441.
The state appears to argue that Campbell's act of handcuffing Nelson did not constitute an arrest. Rather, such act was a reasonable means of detention during an investigative stop.
The existence of an arrest is dependent upon the existence of four requisite elements:
"(1) An intent to arrest, (2) under real or pretended authority, (3) accompanied by an actual or constructive seizure or detention of the person, and (4) which is so understood by the person arrested." State v. Barker (1978), 53 Ohio St. 2d 135, 7 O.O.3d 213, 372 N.E.2d 1324, paragraph one of the syllabus, certiorari denied (1978), 439 U.S. 913, 99 S. Ct. 285,58 L. Ed. 2d 260.
A person is seized when a reasonable person under the circumstances would have believed he was not free to leave.United States v. Mendenhall (1980), *Page 509 446 U.S. 544, 100 S. Ct. 1870, 64 L. Ed. 2d 497. We believe that all four elements in Barker were met here to establish an arrest of Nelson and not a mere detention. Detective Campbell acted under the authority of the Cleveland Police Department when he seized Nelson by handcuffing him. Campbell handcuffed Nelson because he suspected drug activity. Under the circumstances, we believe Campbell's action manifested his intent to arrest Nelson. Campbell's intrusion on Nelson's liberty by handcuffing him was not justified by a sufficiently strong suspicion based on specific and articulable facts that Nelson was engaged in criminal activity. Cf. State v. Johnson (1986), 34 Ohio App. 3d 94,  517 N.E.2d 262; see State v. McFarland (1982), 4 Ohio App. 3d 158, 4 OBR 252, 446 N.E.2d 1168. As a result of such an illegal arrest, the trial court's grant of Nelson's motion to suppress was appropriate.
Appellant's assignment of error is overruled.
Accordingly, we affirm the trial court's grant of Nelson's motion to suppress.
Judgment affirmed.
JOHN V. CORRIGAN, P.J., and NAHRA, J., concur.
JOHN F. CORRIGAN, J., dissents.